Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.333 Filed 11/19/20 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN

GOLDEN STAR WHOLESALE, INC.,

       Plaintiff,

V.                                              Civil Action No. 4:19-cv-10958
                                                Hon. Stephanie Dawkins Davis
ZB IMPORTING, INC. and
RANI REFRESHMENTS FZCO,                         Magistrate Judge Anthony P. Patti

       Defendants.                   /

 WARNER NORCROSS + JUDD LLP                  BROOKS WILKINS SHARKEY& TURCO LLC
 By: Brian D. Wassom (P60381)                By: Daniel N. Sharkey (P53837)
 45000 River Ridge, Suite 300                401 South Old Woodward, Suite 400
 Clinton Twp., MI 48038                      Birmingham, MI 48009
 (248) 784-5039                              248-971-1712
 bwassom@wnj.com                             sharkey@bwst-law.com

 GIARMARCO, MULLINS & HORTON, P.C.           MICHAEL BEST & FRIEDRICH LLP
 By: James Y. Rayis (P34795)                 By: Marshall J. Schmitt
 Tenth Floor Columbia Center                 444 West Lake Street, Suite 3200
 101 West Big Beaver Road                    Chicago, IL 60606
 Troy, Michigan 48084                        312-596-5828
 (248) 457-7173                              mjschmitt@michaelbest.com
 jrayis@gmhlaw.com
                                             Attorneys for Defendants
 Attorneys for Plaintiff



              NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
            PLAINTIFF’S MOTION TO DISMISS AMENDED COUNTERCLAIMS
                     AND FOR JUDGMENT ON THE PLEADINGS




                                            1
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.334 Filed 11/19/20 Page 2 of 10




       Plaintiff Golden Star Wholesale, Inc. submits the attached records from the U.S.

Copyright Office as supplemental authority in support of its pending dispositive motion. As

official governmental records not subject to dispute (indeed, Defendant Rani authored them),

the Court may take judicial notice of them under FRE 201. The records are copies of the

deposits that Rani submitted along with its applications for the copyrights at issue in this

case—applications that were filed only after the litigation began. At significant expense to

itself, Golden Star requested copies of these deposits from the Copyright Office in April 2020,

but the Office only fulfilled the order on November 10, 2020, shortly after the Court held

argument on Golden Star’s motion.

       The deposits are relevant to the motion because they demonstrate that the scope of

Rani’s already-dubious copyright is even narrower that what Rani claims. “Rani asserts that

the copyright claim is supported by the shape of the can, the blue background, colored

droplets, sliced fruit, the word ‘floats,’ and the name of the fruit, among other things, all

arranged in a unique manner.” DE 36, PgID 302 (emphasis added). Yet the scope of Rani’s

copyright protection is limited to its deposit, which must be a “complete copy” of the work. 17

USC §408(b). The deposits Rani filed include only “the blue background, colored droplets,

sliced fruit, the word ‘floats,’” but not the remaining elements. This further narrows the scope

of any copyright Rani can assert in this case, therefore making Rani’s copyright infringement

arguments even less plausible.




                                               2
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.335 Filed 11/19/20 Page 3 of 10




                                         CONCLUSION

       For the foregoing reasons, Plaintiff Golden Star Wholesale, Inc. respectfully requests

that this Court grant the relief sought by its motion.

                                                    Respectfully submitted:

 Date: November 19, 2020                            WARNER NORCROSS + JUDD LLP
                                                    By: /s/ Brian D. Wassom
                                                    Brian D. Wassom (P60381)
                                                    45000 River Ridge, Suite 300
                                                    Clinton Twp., MI 48038
                                                    (248) 784-5039
                                                    bwassom@wnj.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send notification of

such filing to the participants of the ECF system.

                                                      By: /s/ Kimberly Bankeroff




                                                3
              Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.336  Filed 11/19/20 Page 4 of 10
                                                          Clear Form

5
                 U N I T E D STAT E S CO P Y R I G H T O F F I C E
                                                                                                                                                   RECORDS RESEARCH
                 Receipt of Payment                                                                                                                  & CERTIFICATION

     Name: Brian Wassom                                                                               Completed Date: 11/10/2020                          (LAWE)
  Address: 45000 River Ridge Dr., Suite 300                                                       Service Request No.: 1-9111108561
                 Clinton Township MI 48038                                                               Registration No.: VA 2-150-024 & 2 others
                                                                                                                     Title:
    Phone: (248) 784-5039                                                                                           Other:

                               Service                                               Unit Price                      Quantity           Fee               Amount Paid
 Estimate
   Estimate for retrieval (to be credited toward request)            $200.00                                            $0.00                     $0.00             $0.00
 Retrieval Services
   Physical deposit                                                  $200.00 per hour (1 hour min.) or per 6                                  $ 0.00               $ 0.00
   Electronic deposit                                                $200.00 per hour (half hour min.)                    1               $200.00              $200.00
     Each additional 15 minutes                                      $50.00                                                                   $ 0.00               $ 0.00
   Electronic application                                            $200.00 per hour (half hour min.)                                        $ 0.00               $ 0.00
     Each additional 15 minutes                                      $50.00                                                                   $ 0.00               $ 0.00
   Physical correspondence                                           $200.00 per 6                                                            $ 0.00               $ 0.00
   Electronic correspondence                                         $200.00 per hour (half hour min.)                                        $ 0.00               $ 0.00
     Each additional 15 minutes                                      $50.00                                                                   $ 0.00               $ 0.00
   Retrieval for inspection of correspondence (physical)             $200.00                                                                  $ 0.00               $ 0.00
   Retrieval for inspection of correspondence (e-file)               $200.00 per hour (half hour min.)                                        $ 0.00               $ 0.00
   Retrieval for inspection of deposit (physical)                    $200.00                                                                  $ 0.00               $ 0.00
   Retrieval for inspection of deposit (e-file)                      $200.00 per hour (half hour min.)                                        $ 0.00               $ 0.00
 Copy Services
   Additional certificate                                            $55.00                                                                   $ 0.00               $ 0.00
   Black and white                                                   $12.00                                                                   $ 0.00               $ 0.00
   Color                                                             $12.00                                               3                 $36.00              $36.00
   CD/DVD                                                            $12.00                                                                   $ 0.00               $ 0.00
   Flash drive                                                       $12.00                                                                   $ 0.00               $ 0.00
   Audio cassette                                                    $12.00                                                                   $ 0.00               $ 0.00
  Video cassette                                                     $12.00                                                                   $ 0.00               $ 0.00
Additional Services
   Litigation statement                                              $100.00 per statement                                3               $300.00              $300.00
   Certification                                                     $200.00                                                                  $ 0.00               $ 0.00
   Double certified certificates                                     $255.00                                                                  $ 0.00               $ 0.00
   Expedited service                                                 $500.00 per hour                                                         $ 0.00               $ 0.00
   Overnight shipping (FedEx)                                        $45.00                                                                   $ 0.00               $ 0.00
   Fax                                                               up to 7 pages ($7 min.)                                                  $ 0.00               $ 0.00
     Each additional page                                            $1.00 per page                                                           $ 0.00               $ 0.00
   Public photocopying                                               $0.25 per page                                                           $ 0.00               $ 0.00
   Outside Service (DUPL/MBRS)                                       $                                                                        $ 0.00               $ 0.00
 Search Services
   Search estimate                                                   $200.00                                                                  $ 0.00               $ 0.00
   Litigation search                                                 $200.00 per hour                                                         $ 0.00               $ 0.00
   Inspection search                                                 $200.00 per hour                                                         $ 0.00               $ 0.00
   Search report                                                     $400.00 first 2 hours (2 hour min.)                                      $ 0.00               $ 0.00
     Each additional hour                                            $200.00                                                                  $ 0.00               $ 0.00
 Other Services
                                                                     $                                                                        $ 0.00               $ 0.00

                                                                                                                          Total Fee        $536.00
                                                                                                               Total Amount Paid                               $536.00
                                                                                                                              Refund                               $ 0.00


U. S. Copyright Office          ·   Library of Congress      ·   101 Independence Avenue SE                    ·   Washington, DC 20559       ·    www.copyright.gov
REVISED: 03 ⁄ 2020
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.337 Filed 11/19/20 Page 5 of 10




            COPY OF DEPOSIT
              VA 2-150-024
            (SR 1-7658457892)
    ***NOTE: Deposits submitted electronically bear no identifying marks
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.338 Filed 11/19/20 Page 6 of 10




                                                      1-7658457892
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.339 Filed 11/19/20 Page 7 of 10




            COPY OF DEPOSIT
              VA 2-150-025
            (SR 1-7658364721)
    ***NOTE: Deposits submitted electronically bear no identifying marks
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.340 Filed 11/19/20 Page 8 of 10




                                                          1-7658364721
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.341 Filed 11/19/20 Page 9 of 10




            COPY OF DEPOSIT
              VA 2-150-026
            (SR 1-7658458010)
    ***NOTE: Deposits submitted electronically bear no identifying marks
Case 4:19-cv-10958-SDD-APP ECF No. 41, PageID.342 Filed 11/19/20 Page 10 of 10




                                                       1-7658458010
